DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number 202011620239.0 filed on 12/30/20.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12/29/21. These drawings are acceptable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo et al. (US 2004/0130501).

Regarding claim 1, Kondo discloses a method for playing specific streaming selected from combined streamings (see fig. 6; see fig. 29), comprising: receiving, by an array server (see 12 in fig. 2), first video streamings outputted by first signal sources (see cameras in fig. 5); generating a first multi-source streaming (see 12 in fig. 2) comprising first multi-angle frames (see “Surrounding Cameras” in fig. 5), and transmitting the first multi-source streaming to a streaming server (see 14 in fig. 2), by the array server, wherein the array server obtains a first single-angle frame from each of the first video streamings and combines the first single-angle frames to form the first multi-angle frame (see 12-13 in fig. 2); connecting a client end (see 2 in fig. 1) to the streaming server, and receiving the first multi-source streaming by the client end (see 2 in fig. 1); continuously obtaining the first single-angle frames generated by the same one of the first signal sources from the first multi-angle frames (see S49 in fig. 29), and displaying the obtained first single-angle frames rendered the first video streaming is played, by the client end (see 36 in fig. 6); and when a first switching signal is generated (e.g. see “(change of) a viewpoint, such as a joystick or a track ball” in ¶ [0074]), changing to continuously obtain the first single-angle frame generated by another, corresponding to the first switching signal, of the first signal sources, from the first multi-angle frames (see 35 and 37 in fig. 6), and displaying the obtained another first single-angle frames rendered the another first video streaming is played, by the client end (see 36 in fig. 6).

Regarding claims 3 and 8, Kondo further discloses wherein the first switching signal is a touch control signal generated by sliding a movement distance toward a movement direction on the client end (see “User” movement in fig. 9); and the step of changing to continuously obtain another first single-angle frame generated by another, corresponding to the first switching signal, of the first signal sources from the multi-angle frames, by the client end (e.g. see ¶ [0074]), comprises obtaining, by the client end, another first single-angle frame outputted by another, which is arranged in a direction corresponding to the movement direction and arranged in an interval corresponding to the movement distance with the first signal source outputted the currently-display first single-angle frame, of the first signal sources (e.g. see ¶ [0074]).

Regarding claims 4 and 9, Kondo further discloses wherein the step of combining the first single-angle frames to form the first multi-angle frame comprises: generating the first multi-angle frame comprising M*N blocks (see “Viewpoint Image” window block in fig. 26), and locating the first single-angle frames into the M*N blocks based on source identification data of the first signal sources, respectively, by the array server (see “coordinate” in fig. 26).

Regarding claim 6, the claim(s) recite a system with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Roine et al. (US 2018/0324410).

Regarding claims 2 and 7, Kondo further discloses after the step of the first video streaming is played, further comprising: after a control signal is generated and when the first switching signal is generated (e.g. see ¶ [0074]), obtaining another first single-angle frame corresponding to the first switching signal from the multi-angle frame comprising the currently-displayed first single-angle frame (see 37 and 35 in fig. 6), so as to display the obtained another first single-angle frame, by the client end (see 36 in fig. 6).
Although Kondo discloses the control signal, it is noted that Kondo does not provide the particular wherein the control signal is a pause.
However, Roine discloses that it is well-known in an area of interest viewing wherein the control signal is a pause (e.g. see ¶ [0100]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Roine teachings of a pause feature into Kondo user viewing interface for the benefit of allowing the reviewer to switch between video perspectives of the area(s) of interest at a specific time using the graphical interface of the playback device.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Eim et al. (US 2017/0064374).

Regarding claims 5 and 10, although Kondo discloses comprising: receiving video streamings outputted by signal sources (see 1 in fig. 2), continuously obtaining a single-angle frame from each of the video streamings (see 1 in fig. 2), and combining the single-angle frames to form a multi-angle frame (see 12 in fig. 2), and transmitting the multi-angle frame in a multi-source streaming to the streaming server, by the array server (see 1 in fig. 1), it is noted that Kondo does not disclose wherein the signal source includes a second signal source for a second multi-source; receiving, by the client end, the first multi-source streaming and the second multi-source streaming; when a second switching signal is generated, changing to obtain the second single-angle frame corresponding to the currently-displayed first single-angle frame from the second multi-angle frame comprised in the second multi-source streaming corresponding to the second switching signal, and displaying the obtained second single-angle frames.
However, Eim discloses that it is well-known in the art of multi-viewing to transmit more than one channel source (e.g. see ¶ [0082]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Eim teachings of multi-source transmission into Kondo channel viewing as an upgrade for the benefit of improving user viewing experience with ability to view other channels. Incorporating Eim into Kondo would result in wherein the signal source includes a second signal source for a second multi-source (e.g. see Eim ¶ [0082]); receiving, by the client end, the first multi-source streaming and the second multi-source streaming (see Kondo 2 in fig. 1); when a second switching signal is generated, changing to obtain the second single-angle frame corresponding to the currently-displayed first single-angle frame from the second multi-angle frame comprised in the second multi-source streaming corresponding to the second switching signal (e.g. see Eim ¶ [0082] and Kondo 37 and 35 in fig. 6), and displaying the obtained second single-angle frames (see Kondo 36 in fig. 6).


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lee et al. (US 2018/0103196), discloses transmitting multiple 360-degree video channels.
2.	Dai et al. (US 2018/0089841), discloses surround cameras for 360-degree viewing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485